Title: To Thomas Jefferson from Lafayette, [25 August 1789]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



My dear friend
Tuesday [25 August 1789]

I Beg for liberty’s sake You will Breack Every Engagement to Give us a dinner to Morrow Wenesday. We shall Be some Members of the National Assembly—eight of us whom I want to Coalize as Being the only Means to prevent a total dissolution and a civil war. The dificulty Between them is the King’s veto. Some want it Absolute, others will Have no Veto, and the only way to Unite them is to find some Means for a suspensive Veto so strong as so Complicated as to Give the king a due influence. If they don’t agree in a few days, we shall Have no Great Majority in a favour of Any plan, and it must end in a war Because the discontented party will unite either with Aristocratic, or factious people. These gentlemen wish to Consult You and me, they will dine to morrow at your House as Mine is alwais full. I depend on you to receive us. Perhaps will they Be late but I shall Be precisely at three with you and I think this dinner of an immediate and Great importance. Adieu, My dear friend,

L: f.

